Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/13/2021 have been fully considered but they are not persuasive for the following reasons:
Applicant argues on pg. 11:
“… the cited portions of Lee disclose at most that the processor individually adjusts the brightness of a plurality of object areas in the same image. That is, the plurality of object areas (allegedly corresponding to the first and second images of claim 1) of Lee have the same content metadata corresponding to the same content type because the object areas are included in the same content (i.e., same image), whereas claim 1 recites that the first image has metadata corresponding to a first content type and the second image has metadata corresponding to a second content type.”
Examiner contends that each area of Lee’s displayed image provides a different “content type” merely by virtue of the fact that each area exhibits a different greyscale characteristic. In other words, it clear that area A displays a content type (i.e. having a different greyscale characteristic) compared to either area B or area C (Fig. 7, for example). Examiner recommends more clearly describing Applicant’s intended meaning of “content type” to overcome the rejection. Therefore, the arguments are rendered unpersuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al. (US Pub. No. 2019/0088193 A1) in view of Lee et al. (US Pub. No. 2017/0011692 A1).
		As to claims 1 and 11,  Tada shows a display apparatus and associated method (Fig. 1 and paras. 39 and 220) comprising: a display comprising a plurality of light source modules BL arrayed like tiles and mounted with a plurality of light emitting elements provided to form a plurality of pixels (Fig. 2 and paras. 43 and 54); an image processor 100/101 configured to output a signal for displaying an image on a predetermined area of the display (Fig. 1 and paras. 45 and 56), the signal comprising image quality information and image data of the image (paras. 51 – 57);  and a driver 108 configured to drive the plurality of light source modules so that light emitting elements corresponding to the predetermined area emit light based on the image quality information and the image data (paras. 56 and 57), wherein the display displays a first image of a first content type (i.e. lighter content such a clouds) in a first area while displaying a second image of a second content type (i.e. darker content such as buildings) in a second area (Figs. 7, 10 and 11 and paras. 130 – 132), wherein the driver drives a first group of light emitting elements comprised in at least one light 
		Tada does not show that that the characteristics of the content of the first image and the content of the second image include metadata of the content of the first image and the second image, and does not show that the metadata corresponding to the first content type of the first image is different from the metadata corresponding to the second content type of the second image.
		Lee shows a device that adjusts brightness of simultaneously displayed individual regions of a display based on metadata corresponding to different content types of images displayed in each region, where the metadata corresponding to the content of one individual region is different from the metadata corresponding to content of another individual region (Fig. 7 and paras. 93 and 131 – 133). 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Tada with those of Lee because designing the system in this way allows the device to provide enhanced image quality and reduced power consumption (para. 167).
		As to claims 2 and 12, Tada shows that signal further comprises identification information about at least one light source module corresponding to the predetermined area (para. 102), and the driver selectively controls the at least one light source module 
		As to claims 3 and 13, Tada shows that the image quality information indicates the setting value of luminance (i.e. brightness, para. 51). 
		As to claims 4 and 14, Tada shows that the setting value is set based on characteristics of the image (para. 51). 
		As to claims 5 and 15, Tada shows that the display displays a plurality of images in a plurality of areas of the display, respectively (Fig. 2 and paras. 43 and 55), and the driver drives the light emitting elements so that the plurality of images are displayed based on image quality information of the plurality of images (paras. 55 – 57). 
		As to claims 6 and 16, Tada shows that the plurality of light source modules are divided into a plurality of module groups, and the driver comprises a plurality of sub-drivers configured to respectively control the plurality of module groups (para. 217). 
		As to claim 7, Tada shows that each of the plurality of sub-drivers controls light source modules included in each corresponding module group (para. 217). 
		As to claims 8 and 17, Tada shows that each of the plurality of sub-drivers is configured to output a driving signal to a first light source module from among light source modules included in each corresponding module group (paras. 56 and 57), and the first light source module controls light emitting elements of the first light source module based on the driving signal, and outputs the driving signal to an adjacent light source module (Figs. 7 and 8 and paras. 109 – 111). 

		As to claims 10 and19, Tada shows that the image processor outputs another signal for displaying a user interface (UI) for configuring a size and a position of the predetermined area (para. 46). 
		As to claim 20, Tada shows a computer-readable nonvolatile recording medium recorded with a program of a method executed by a processor of a display apparatus (Fig. 1 and paras. 39 and 220), outputting a signal for displaying an image on a predetermined area of a display comprising a plurality of light source modules BL which are arrayed like tiles and mounted with a plurality of light emitting elements provided to form a plurality of pixels (Fig. 2 and paras. 43 and 54), the signal comprising image quality information and image data of the image (paras. 51 – 57);  and driving the plurality of light source modules so that light emitting elements corresponding to the predetermined area emit light based on the image quality information and the image data (paras. 56 and 57), such that a first image of a first content type (i.e. lighter content such a clouds) is displayed in a first area while a second image of a second content type (i.e. darker content such as buildings) is displayed in a second area (Figs. 10 and 11 and paras. 130 – 132), and wherein the driving the plurality of light source modules comprises: driving a first group of light emitting elements comprised in at least one light source module corresponding to the first area based on characteristics corresponding to the first content type of the first image (Figs. 10, 11 and 16 and paras. 56, 57, 130 – 132 and 187), and driving a second group of light emitting elements comprised in at least 
		Tada does not show that that the characteristics of the content of the first image and the content of the second image include metadata of the content of the first image and the second image, and does not show that the metadata corresponding to the first content type of the first image is different from the metadata corresponding to the second content type of the second image.
		Lee shows a device that adjusts brightness of simultaneously displayed individual regions of a display based on metadata of content of images displayed in each region, where the metadata corresponding to the first content type of one individual region is different from the metadata corresponding to the second content type of another individual region (Fig. 7 and paras. 93 and 131 – 133). 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Tada with those of Lee because designing the system in this way allows the device to provide enhanced image quality and reduced power consumption (para. 167).
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL ADAMS/Examiner, Art Unit 2627